--------------------------------------------------------------------------------

Exhibit 10.5


JOINDER AND AMENDMENT AGREEMENT


JOINDER AND AMENDMENT AGREEMENT, dated as of November 20, 2017 (this “Agreement”
or “Joinder and Amendment Agreement”), by and among the Borrower (as defined
below), the Guarantors, each New Term Loan Lender party hereto (a “New Term Loan
Lender”), each Revolving Credit Lender and Goldman Sachs Bank USA, as
Administrative Agent and Collateral Agent.  Unless otherwise indicated,
capitalized terms used but not defined herein having the meanings provided in
the Credit Agreement (as defined below).


RECITALS:


WHEREAS, reference is hereby made to the First Lien Credit Agreement, dated as
of March 13, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, including pursuant to the Joinder and Amendment Agreement, dated
as of May 29, 2015, the Joinder Agreement, dated as of February 3, 2017, and the
Joinder and Amendment Agreement, dated as of October 31, 2017, the “Credit
Agreement”), among Nautilus Acquisition Holdings, Inc. (“Holdings”), National
Vision, Inc. (the “Borrower”), the lenders or other financial institutions or
entities from time to time party thereto and Goldman Sachs Bank USA, as
Administrative Agent, Collateral Agent and Swingline Lender;


WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Term Loan Commitments by, among other things,
entering into one or more Joinder Agreements with New Term Loan Lenders;


WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting, pursuant to Section 2.14 of the Credit Agreement and clause (ii)(b)
of the definition of Maximum Incremental Facilities Amount, the establishment of
New Term Loan Commitments (as defined in the Credit Agreement) in an aggregate
principal amount of $570,000,000 (the loans provided thereunder, the “New Term
Loans”) to refinance all of the Initial Term Loans outstanding as of the date
hereof (including the payment of accrued and unpaid interest and other amounts
thereon);


WHEREAS, the Borrower wishes to make certain other amendments to the Credit
Agreement as described herein;


WHEREAS, each New Term Loan Lender party hereto has agreed to provide New Term
Loans on the terms and subject to the conditions set forth in this Joinder and
Amendment Agreement;


WHEREAS, Goldman Sachs Bank USA, KKR Capital Markets LLC, Citigroup Global
Markets Inc., Morgan Stanley Senior Funding, Inc., Jefferies Finance LLC, UBS
Securities LLC, Wells Fargo Securities LLC, Mizuho Bank, Ltd. and Macquarie
Capital (USA) Inc. are acting as joint lead arrangers and bookrunners with
respect to the arrangement of the New Term Loans (the “Lead Arrangers”);


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


ARTICLE I.  THE NEW TERM LOANS


Each New Term Loan Lender party hereto hereby agrees to commit to provide New
Term Loans on the terms set forth in this Joinder and Amendment Agreement and
subject solely to the satisfaction (or waiver by the New Term Loan Lenders) of
the Effective Date Conditions.


Each New Term Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents and the exhibits thereto, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent, any
other New Term Loan Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent or the Collateral Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as New Term Loan Lender.



--------------------------------------------------------------------------------

The Borrower, the Administrative Agent and the New Term Loan Lenders hereby
agree that the Credit Agreement will be amended to provide for the New Term
Loans as set forth in this Joinder and Amendment Agreement upon the satisfaction
(or waiver by the New Term Loan Lenders) of the Effective Date Conditions.



1.
Terms Generally.  Other than as set forth herein, for all purposes under the
Credit Agreement and the other Credit Documents (including this Joinder and
Amendment Agreement (unless the context dictates otherwise)), the New Term Loans
shall have the same terms as the Initial Term Loans outstanding under the Credit
Agreement immediately prior to the Effective Date (as amended as set forth in
this Joinder and Amendment Agreement) and shall constitute Initial Term Loans. 
All New Term Loans funded shall (i) constitute Obligations and have all of the
benefits thereof; (ii) have terms, rights, remedies, privileges and protections
identical to those applicable to Initial Term Loans under the Credit Agreement
and each of the other Credit Documents; and (iii) be secured by the Liens
granted (I) to the Collateral Agent for the benefit of the Secured Parties under
the Security Documents and/or (II) to the Secured Parties in their capacity as
such (or to any of them).




2.
Credit Agreement Governs.  Except as set forth in this Agreement, the New Term
Loans hereby shall otherwise be subject to the provisions of the Credit
Agreement and the other Credit Documents.




3.
Administrative Agent Consent.  The Administrative Agent hereby consents to each
New Term Loan Lender.




4.
Initial Drawing. The New Term Loans shall be denominated in Dollars and shall be
made in a single drawing on the Effective Date. Upon the funding of the New Term
Loans on the Effective Date, the New Term Loan Commitment of each New Term Loan
Lender shall be $0.




5.
Proposed Borrowing. This Agreement represents a request by the Borrower to
borrow New Term Loans from each New Term Loan Lender as set forth on the
applicable Borrowing notice delivered by the Borrower under the Credit Agreement
and pursuant to this Agreement.




6.
New Term Loan Lender. To the extent not already a Lender, each New Term Loan
Lender acknowledges and agrees that upon its execution of this Agreement that
such New Term Loan Lender shall become a “Lender” and an “Initial Term Loan
Lender” under, and for all purposes of, the Credit Agreement and the other
Credit Documents, and shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder. For purposes of Section 12 and Section 13.5 of the Credit Agreement,
each Lead Arranger shall be deemed to be an Agent.




7.
Cashless Roll.  Any New Term Loan Lender that is an Initial Term Loan Lender
prior to the Effective Date (“Existing Term Loan Lenders”) may elect for a
“cashless roll” of all (or such lesser amount as the Lead Arrangers may
allocate), of its Initial Term Loans outstanding immediately prior to the
Effective Date (the “Existing Term Loans”) by indicating such election on its
signature page hereto (such electing New Term Loan Lenders, the “Rollover
Lenders”). It is understood and agreed that (i) simultaneously with the making
of New Term Loans by each Rollover Lender and the payment to such Rollover
Lender of all accrued and unpaid interest and other amounts in respect of such
Rollover Amount (as defined below), all (or such lesser amount as the Lead
Arrangers may allocate) of the Existing Term Loans held by such Rollover Lender
(the “Rollover Amount”) shall be deemed to be extinguished, repaid and no longer
outstanding and such Rollover Lender shall thereafter hold a New Term Loan in an
aggregate principal amount equal to such Rollover Lender’s Rollover Amount and
(ii) no Rollover Lender shall receive any prepayment being made to other
Existing Term Loan Lenders holding Existing Term Loans from the proceeds of the
New Term Loans to the extent of such Rollover Lender’s Rollover Amount.
Notwithstanding anything to the contrary herein or in the Credit Agreement, each
Rollover Lender hereby waives any rights or claims to indemnification pursuant
to Section 2.10 of the Credit Agreement in respect of its Rollover Amount.  By
electing to consummate a “cashless roll”, each Rollover Lender shall also be
granting a consent to approve the amendments contemplated hereby.



2

--------------------------------------------------------------------------------

ARTICLE II.  AMENDMENTS


Subject to the occurrence of (and concurrently with) the Effective Date, each of
the New Term Loan Lenders (including the Rollover Lenders) and each of the
Revolving Credit Lenders hereby consents to the following amendments to the
Credit Agreement:



1.
The definition of “ABR” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety as follows:



“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (i) the Federal


Funds Effective Rate plus 1/2 of 1%, (ii) the rate of interest in effect for
such day as announced from time to time by the Administrative Agent as its
“prime rate” at its principal office in New York City and (iii) the rate per
annum determined in the manner set forth in clause (ii) of the definition of
LIBOR Rate plus 1%; provided that, notwithstanding the foregoing, in no event
shall the ABR applicable to the Initial Term Loans or Revolving Credit Loans at
any time be less than 1.00% per annum. Any change in the ABR due to a change in
such rate announced by the Administrative Agent or in the Federal Funds
Effective Rate or LIBOR Rate shall take effect at the opening of business on the
day specified in the announcement of such change.



2.
Clause (i) of the definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:



(i) (a) for LIBOR Loans that are Initial Term Loans, 2.75% and (b) for ABR Loans
that are Initial Term Loans, 1.75%; provided that on or after November 20, 2017,
the Applicable Margin with respect to this subclause (i) shall be based on the
Borrower’s public corporate credit rating from Moody’s (the “Rating”) in
accordance with the pricing grid set forth below:


Level
Rating
LIBOR Loans
ABR Loans
I
Ba3 (stable)
or better
2.50%
1.50%
II
Rating which is
lower than
Ba3 (stable)
2.75%
1.75%



Any change in the Applicable Margin with respect to this subclause (i) resulting
from a publicly announced change in the Rating shall be effective during the
period commencing on the date of the public anouncement thereof and ending on
the date immediately preceding the effective date of the next such change.  In
the event there is no Rating from Moody’s or an Event of Default has occurred
(each a “Rating Event”), the Applicable Margin with respect to this subclause
(i) corresponding to Level II shall apply as of the date of such Rating Event;
provided that such Applicable Margin shall continue to so apply to but excluding
the date on which such Rating Event shall cease to be continuing (and
thereafter, in each case, the pricing level otherwise determined in accordance
with this subclause (i) shall apply).


3

--------------------------------------------------------------------------------

3.
The definition of “LIBOR Rate” in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:



“LIBOR Rate” shall mean,


(i) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to the rate determined by Administrative Agent to be the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
person which takes over the administration of that rate) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such period in Dollars displayed on the ICE LIBOR USD page of the Reuters Screen
(or any replacement Reuters page which displays that rate) or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Reuters, determined as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period (such rate, “LIBOR”); provided, however, that notwithstanding the
foregoing, in no event shall the LIBOR Rate applicable to the Initial Term Loans
and Revolving Credit Loans at any time be less than 0.00% per annum, and


(ii) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day.


Notwithstanding anything contained herein to the contrary, and without limiting
the provisions of Section 2.6, in the event that the Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto) that there exists, at such time, a broadly accepted
market convention for determining a rate of interest for syndicated loans in the
United States in lieu of LIBOR, and the Administrative Agent shall have given
notice of such determination to the Borrower and each Lender of the affected
Class of Loans (it being understood that the Administrative Agent shall have no
obligation to make such determination and/or to give such notice), then the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable.  Notwithstanding anything to the
contrary in Section 13.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
affected Class of Lenders shall have received at least five Business Days’ prior
written notice thereof (such notice to include a copy of such amendment) and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to such affected Class of Lenders, a written notice from the
Required Lenders of the affected Class stating that the Required Lenders of such
Class object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this paragraph (but only to the extent LIBOR for
the applicable Interest Period is not available or published at such time on a
current basis), (x) no Loans of such affected Class may be made as, or converted
to, LIBOR Loans, and (y) any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to such Class of LIBOR Loans
shall be deemed to be rescinded by the Borrower.


4

--------------------------------------------------------------------------------

4.
The definition of “Initial Term Loan” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:



“Initial Term Loan” shall mean, (i) with respect to the Initial Term Loans
funded on the Closing Date, the meaning provided in Section 2.1(a) and (ii) with
respect to the Initial Term Loans funded on November 20, 2017 pursuant to the
Joinder and Amendment Agreement to this Agreement dated as of November 20, 2017
among the Borrower, the Administrative Agent and the other parties thereto, the
New Term Loans as defined in such Joinder and Amendment Agreement.  For the
avoidance of doubt, (i) the Initial Term Loans referenced in clause (i) of the
immediately preceding sentence were refinanced in full by the Initial Term Loans
referenced in clause (ii) of the immediately preceding sentence and (ii) the
Initial Term Loans referenced in the first sentence of Section 2.1(a) shall be
the Initial Term Loans funded on the Closing Date.



5.
The definition of “Initial Term Loan Maturity Date” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:



“Initial Term Loan Maturity Date” shall mean November 20, 2024 or, if such date
is not a Business Day, the immediately preceding Business Day.



6.
The definition of “Junior Debt” in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:



“Junior Debt” shall mean any (i) Indebtedness that is secured by a lien on the
Collateral that is junior to the lien securing the Obligations and (ii)
Indebtedness in respect of Subordinated Indebtedness.



7.
The following definitions shall be inserted in Section 1.1 of the Credit
Agreement in the correct alphabetical placement:



“Permitted Term Loan A Refinancing Indebtedness” shall mean Indebtedness that is
permitted to be incurred pursuant to Section 2.14 as New Term Loan Commitments
or pursuant to Section 2.15, 10.1(w) or 10.1(x) as Permitted Other Indebtedness
hereunder and that (i) does not mature earlier than November 20, 2022 (if such
date is not a Business Day, such date shall be the immediately succeeding
Business Day), (ii) has a maturity and amortization schedule and mandatory
prepayment terms that are consistent with market terms for Term Loan A
facilities as reasonably determined by the Borrower acting in good faith and
(iii) all of the Net Cash Proceeds (assuming in all cases that such Indebtedness
is Permitted Other Indebtedness) therefrom are applied to the prepayment of
Initial Term Loans.  For the avoidance of doubt, Permitted Term Loan A
Refinancing Indebtedness may not be incurred as Junior Lien Indebtedness.


5

--------------------------------------------------------------------------------

8.
Sub-clauses (a) and (b) of clause (iii) of the definition of “Permitted Other
Indebtedness” in Section 1.1 of the Credit Agreement are hereby amended and
restated in their entirety as follows:



(a) except with respect to Permitted Term Loan A Refinancing Indebtedness, the
terms of which do not provide for any scheduled repayment, mandatory repayment,
or redemption or sinking fund obligations prior to, at the time of incurrence,
the Latest Term Loan Maturity Date (other than, in each case, customary offers
or obligations to repurchase upon a change of control, asset sale, or casualty
or condemnation event, AHYDO payments and customary acceleration rights after an
event of default), (b) except with respect to Permitted Term Loan A Refinancing
Indebtedness, the covenants, taken as a whole, are not more restrictive to the
Borrower and the other Restricted Subsidiaries than those herein (taken as a
whole) (except for covenants applicable only to periods after the Latest Term
Loan Maturity Date at the time of such refinancing) (it being understood that,
(1) to the extent that any financial maintenance covenant is added for the
benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness or (2) no
consent shall be required by the Administrative Agent or any of the Lenders if
any covenants are only applicable after the Latest Term Loan Maturity Date at
the time of such refinancing); provided that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within two Business Days after receipt of such certificate that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees),



9.
The last sentence of Section 2.5(b) is hereby amended and restated in its
entirety as follows:



The Borrower shall repay to the Administrative Agent, for the benefit of the
Initial Term Loan Lenders, (x) on the last Business Day of each fiscal quarter
of the Borrower, commencing with the fiscal quarter ending closest to December
31, 2017 (each, an “Initial-Term Loan Repayment Date”), a principal amount in
respect of each of the Initial Term Loans equal to 0.25% of the outstanding
principal amount of Initial Term Loans made on November 20, 2017 and (y) on the
Initial Term Loan Maturity Date any remaining outstanding amount of Initial Term
Loans (each, an “Initial Term Loan Repayment Amount”).



10.
Section 2.14(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:



The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be on terms and documentation set forth in the Joinder
Agreement as determined by the Borrower; provided that (i) except with respect
to Permitted Term Loan A Refinancing Indebtedness, the applicable New Term Loan
Maturity Date of each Series shall be no earlier than the Initial Term Loan
Maturity Date; (ii) except with respect to Permitted Term Loan A Refinancing
Indebtedness, the weighted average life to maturity of all New Term Loans shall
be no shorter than the weighted average life to maturity of the then existing
Initial Term Loans; (iii) the pricing, interest rate margins, discounts,
premiums, rate floors, fees, and amortization schedule applicable to any New
Term Loans shall be determined by the Borrower and the Lenders thereunder;
provided that solely in the case of New Term Loans incurred prior to the 18
month anniversary of the Closing Date, if the Effective Yield for LIBOR Loans in
respect of such New Term Loans exceeds the Effective Yield for LIBOR Loans in
respect of the then existing Initial Term Loans by more than 0.50%, the
Applicable Margin for LIBOR Loans in respect of the then existing Initial Term
Loans shall be adjusted so that the Effective Yield in respect of the then
existing Initial Term Loans is equal to the Effective Yield for LIBOR Loans in
respect of the New Term Loans minus 0.50%; and (iv) except with respect to
Permitted Term Loan A Refinancing Indebtedness, to the extent such terms and
documentation are not consistent with the then existing Initial Term Loans
(except to the extent permitted by clause (i), (ii) or (iii) above), they shall
be reasonably satisfactory to the Administrative Agent (it being understood
that, (1) to the extent that any financial maintenance covenant is added for the
benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness or (2) no
consent shall be required by the Administrative Agent or any of the Lenders if
any covenants or other provisions are only applicable after the Latest Term Loan
Maturity Date).


6

--------------------------------------------------------------------------------

11.
Section 4.3(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:



[Reserved].



12.
Section 5.1(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:



Except with respect to Permitted Term Loan A Refinancing Indebtedness, in the
event that, on or prior to May 20, 2018 (if such date is not a Business Day,
such date shall be the immediately succeeding Business Day), the Borrower (i)
makes any prepayment of Initial Term Loans in connection with any Repricing
Transaction the primary purpose of which is to decrease the Effective Yield on
such Initial Term Loans or (ii) effects any amendment of this Agreement
resulting in a Repricing Transaction the primary purpose of which is to decrease
the Effective Yield on the Initial Term Loans, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(x) in the case of clause (i), a prepayment premium of 1.00% of the principal
amount of the Initial Term Loans being prepaid in connection with such Repricing
Transaction and (y) in the case of clause (ii), an amount equal to 1.00% of the
aggregate amount of the applicable Initial Term Loans outstanding immediately
prior to such amendment that are subject to an effective pricing reduction
pursuant to such Repricing Transaction.



13.
Section 9.1(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:



Budgets.  Within 90 days (120 days in the case of the fiscal year beginning on
December 29, 2013) after the commencement of each fiscal year of Holdings, a
budget of Holdings in reasonable detail on an annual basis for such fiscal year
as customarily prepared by management of Holdings for its internal use
consistent in scope with the financial statements provided pursuant to Section
9.1(a), setting forth the principal assumptions upon which such budget is based
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer of Holdings or the
Borrower stating that such Projections have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such Projections, it being understood
and agreed that such Projections and assumptions as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such Projections may differ from the projected results and such
differences may be material.



14.
Section 10.1(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:



[Reserved].



15.
Section 10.2(a) of the Credit Agreement is hereby amended by adding a new clause
(iii) as follows:



(iii)          any other Subject Lien (without duplication of Liens permitted
under clauses (i) and (ii) of this Section 10.2(a)) if (x) the obligations
secured by such Subject Lien (“Junior Lien Indebtedness”) are junior to the
Obligations and (y) the assets or property secured by such Subject Lien are on
Collateral (or immediately upon incurring such Junior Lien Indebtedness such
assets or property become Collateral); provided that (i) in the case of Junior
Lien Indebtedness that constitutes debt for borrowed money, such Junior Lien
Indebtedness complies with clauses (a), (b), and (c) of the definition of
Permitted Other Indebtedness and (ii) in the case of Junior Lien Indebtedness
that constitutes debt for borrowed money, the applicable holders of such Junior
Lien Indebtedness (or a representative thereof on behalf of such holders) shall
enter into security documents with terms and conditions not materially more
restrictive to the Credit Parties, taken as a whole, than the terms and
conditions of the Security Documents and shall (A) in the case of the first such
issuance of such Junior Lien Indebtedness, the Collateral Agent, the
Administrative Agent and the representative of the holders of such Junior Lien
Indebtedness shall have entered into the Second Lien Intercreditor Agreement and
(B) in the case of subsequent issuances of such Junior Lien Indebtedness, the
representative for the holders of such Junior Lien Indebtedness shall have
become a party to the Second Lien Intercreditor Agreement in accordance with the
terms thereof; and without any further consent of the Lenders, the
Administrative Agent and the Collateral Agent shall be authorized to execute and
deliver on behalf of the Secured Parties the Second Lien Intercreditor Agreement
contemplated by this clause (ii).


7

--------------------------------------------------------------------------------

ARTICLE III.  OTHER TERMS OF THE JOINDER AND AMENDMENT AGREEMENT



1.
Representations and Warranties.  The Borrower hereby represents and warrants
that this Agreement has been duly authorized, executed and delivered by each
Credit Party hereto and constitutes the legal, valid and binding obligations of
each such Credit Party enforceable against it in accordance with its terms,
except that the enforceability hereof may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and subject to general
principles of equity.  The execution, delivery and performance by each Credit
Party of this Agreement is within such Credit Party’s corporate powers, has been
duly authorized by all necessary corporate or other organizational action, and
does not and will not (a) conflict with or contravene the terms of any Credit
Party’s organizational documents, (b) result in any breach or contravention of,
or the creation of any Lien under (other than under the Credit Documents), or
require any payment to be made under (i) any Contractual Requirement to which
any Credit Party is a party or affecting any Credit Party or the properties of
the Borrower or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which any Credit
Party or its property is subject; or (c) violate any applicable law; except with
respect to any conflict, breach or contravention or payment or violation (but
not creation of Liens) referred to in clauses (b) or (c), to the extent that
such conflict, breach, contravention or payment or violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.




2.
Borrower and Guarantor Certifications.  By its execution of this Agreement, each
undersigned officer of the Borrower and the Guarantors party hereto, to the best
of his or her knowledge, and the Borrower and Guarantors hereby certify that
(the “Borrower and Guarantor Certifications”):




a.
no Default or Event of Default exists on the date hereof before or after giving
effect to the New Term Loans, the intended use of proceeds of the New Term Loans
and the consummation of the other transactions contemplated by this Agreement;
and




b.
the representations and warranties made by each Credit Party contained in the
Credit Agreement or in the other Credit Documents are true and correct in all
material respects (provided that such representations and warranties which are
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects) on and as of the date hereof with the same
effect as though made on and as of the date hereof, except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects (provided that such representations and warranties which are qualified
by materiality, material adverse effect or similar language shall be true and
correct in all respects) as of such earlier date.




3.
Effective Date Conditions.  This Agreement will become effective on the date
(the “Effective Date”) on which each of the following conditions (the “Effective
Date Conditions”) is satisfied:




a.
The Administrative Agent shall have received from the Borrower, each Guarantor,
each New Term Loan Lender and each Revolving Credit Lender a counterpart of this
Agreement signed on behalf of such party;




b.
The Administrative Agent, each New Term Loan Lender and each Revolving Credit
Lender shall have received the executed legal opinion of (i) Simpson Thacher &
Bartlett LLP, special New York counsel to the Credit Parties and (ii) Kilpatrick
Townsend & Stockton LLP, special Georgia counsel to the Credit Parties.  The
Borrower, the other Credit Parties and the Administrative Agent hereby instruct
such counsel to deliver such legal opinions;




c.
The Borrower shall have paid all fees, reasonable costs and expenses (including,
without limitation the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Lead Arrangers and the Administrative
Agent) of the Lead Arrangers and the Administrative Agent for which invoices
have been presented prior to the Effective Date;



8

--------------------------------------------------------------------------------

d.
The Administrative Agent shall have received good standing certificates (to the
extent such concept exists) from the applicable governmental authority (or
confirmation from such governmental authority) of each Credit Party’s
jurisdiction of incorporation, organization or formation and (I) (A) a
certificate of the Credit Parties, dated the Effective Date, substantially in
the form of Exhibit E to the Credit Agreement, with appropriate insertions, of
each Credit Party, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of each Credit Party, and attaching the
documents referred to in the following clause (B) and (B) (x) a copy of the
resolutions, in form and substance satisfactory to the Administrative Agent, of
the board of directors or other managers of each Credit Party (or a duly
authorized committee thereof) authorizing (i) the execution, delivery and
performance of each Credit Document to which it is a party and (ii) in the case
of the Borrower, the extensions of credit contemplated hereunder, (y) the
Certificate of Incorporation and By-Laws, Certificate of Formation and Operating
Agreement or other comparable organizational documents, as applicable, of each
Credit Party and (z) signature and incumbency certificates of the Authorized
Officers of each Credit Party executing the Credit Documents to which it is a
party or (II) a certificate of Holdings on behalf of each Credit Party, dated
the Effective Date and executed by an Authorized Officer of Holdings, certifying
that, except as otherwise indicated therein, there have been no amendments,
supplements or modifications since the Closing Date to the documents delivered
on the Closing Date pursuant to Sections 6.5(x) and 6.6 of the Credit Agreement,
with such certificates pursuant to clauses (I) and (II) above also certifying
that after giving effect to the incurrence of the New Term Loans and the use of
proceeds therefrom, the Borrower has not incurred Indebtedness pursuant to
Section 2.14 of the Credit Agreement in excess of the Maximum Incremental
Facilities Amount, calculated in accordance with the terms of the Credit
Agreement;




e.
The Administrative Agent shall have received a certificate from the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Vice President-Finance, a Director, a Manager or any other senior financial
officer of the Borrower to the effect that after giving effect to the
transactions contemplated by this Agreement, Holdings on a consolidated basis
with its Restricted Subsidiaries is Solvent;




f.
The Borrower shall have delivered to the Administrative Agent a Notice of
Borrowing in form and substance reasonably satisfactory to the Administrative
Agent;




g.
The Borrower shall have delivered a prepayment notice in respect to the
prepayment of Existing Term Loans in form and substance reasonably satisfactory
to the Administrative Agent;




h.
The Administrative Agent shall have received payment of the aggregate principal
amount of all Existing Term Loans outstanding under the Credit Agreement on the
Effective Date plus all accrued and unpaid interest and other amounts thereon;




i.
The Borrower and Guarantor Certifications are true and correct; and




j.
Each New Term Loan Lender (including each Rollover Lender) shall have received
an upfront fee equal to 0.25 % of the aggregate principal amount of New Term
Loans funded (or cashlessly rolled) by such New Term Loan Lender on the
Effective Date. The Administrative Agent may net such upfront fees against the
proceeds of the New Term Loans to the Borrower.




4.
Tax Forms.  Delivered herewith (if not already delivered previously) to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as the New Term Loan
Lenders may be required to deliver to the Administrative Agent pursuant to
Section 5.4(d) and/or Section 5.4(e) of the Credit Agreement.



9

--------------------------------------------------------------------------------

5.
Tax Matters.  For U.S. federal and applicable state and local income tax
purposes, the parties shall treat all of the New Term Loans (whether issued for
cash or in exchange for/conversion of Existing Term Loans) as one fungible
tranche.  Solely for purposes of FATCA, the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the New
Term Loans as not qualifying as “grandfathered obligations” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).




6.
Recordation of the New Term Loans.  Upon execution and delivery hereof, the
Administrative Agent will record the New Term Loans in the Register.




7.
Amendment, Modification and Waiver.  This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.




8.
Entire Agreement.  This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.




9.
GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 
Section 13.13 of the Credit Agreement is hereby incorporated into this Agreement
mutatis mutandis.




10.
Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as would be enforceable.




11.
Counterparts.  This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.




12.
WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR
ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS AGREEMENT LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER.




13.
Credit Document.  On and after the Effective Date, this Agreement shall
constitute a “Credit Document” for all purposes of the Credit Agreement and the
other Credit Documents (it being understood that, for the avoidance of doubt,
this Agreement may be amended or waived solely by the parties hereto as set
forth herein).



10

--------------------------------------------------------------------------------

14.
Reaffirmation.  Each Credit Party hereby expressly acknowledges the terms of
this Joinder and Amendment Agreement and reaffirms, as of the date hereof, (i)
the covenants, guarantees, pledges, grants of Liens and agreements or other
commitments contained in each Credit Document to which it is a party, including,
in each case, such covenants, guarantees, pledges, grants of Liens and
agreements or other commitments as in effect immediately after giving effect to
this Joinder and Amendment Agreement and the transactions contemplated hereby,
(ii) its guarantee of the Obligations (including, without limitation, the New
Term Loans) under each Guarantee, as applicable, (iii) its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, the
Obligations with respect to the New Term Loans) pursuant to the Security
Documents and (iv) agrees that after giving effect to this Agreement and the
transactions contemplated hereby (A) each Credit Document to which it is a party
shall continue to be in full force and effect, (B) all guarantees, pledges,
grants of Liens, covenants, agreements and other commitments by such Credit
Party under the Credit Documents shall continue to be in full force and effect
and shall accrue to the benefit of the Secured Parties and shall not be
affected, impaired or discharged hereby or by the transactions contemplated in
this Joinder and Amendment Agreement and (C) it will prepay (or cause the
prepayment of) the Existing Term Loans and accrued and unpaid interest and other
amounts (including fees) thereon with the proceeds of the New Term Loans and
cash-on-hand.




15.
Effect of Amendment.  Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of, the Lenders or the Administrative
Agent under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.  The parties hereto acknowledge and
agree that the amendment of the Credit Agreement pursuant to this Agreement and
all other Credit Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement and the other
Credit Documents as in effect prior to the date hereof.  Nothing herein shall be
deemed to establish a precedent for purposes of interpreting the provisions of
the Credit Agreement or entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances.  This Agreement
shall apply to and be effective only with respect to the provisions of the
Credit Agreement and the other Credit Documents specifically referred to herein.



[signature pages to follow]


11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder and Amendment Agreement as of the
date first set forth above.



 
NATIONAL VISION, INC.
         
By:
/s/ Mitchell Goodman
   
Name:
Mitchell Goodman
   
Title:
Senior Vice President, General Counsel and Secretary




 
NAUTILUS ACQUISITION HOLDINGS, INC.
         
By:
/s/ Mitchell Goodman
   
Name:
Mitchell Goodman
   
Title:
Senior Vice President, General Counsel and Secretary




 
OPTI-VISION FINANCE SERVICES, LLC
         
By:
/s/ Mitchell Goodman
   
Name:
Mitchell Goodman
   
Title:
Senior Vice President, General Counsel and Secretary




 
ARLINGTON CONTACT LENS SERVICE, INC.
         
By:
/s/ Mitchell Goodman
   
Name:
Mitchell Goodman
   
Title:
Senior Vice President, General Counsel and Secretary




 
VC IV, LLC
         
By:
/s/ Mitchell Goodman
   
Name:
Mitchell Goodman
   
Title:
Senior Vice President, General Counsel and Secretary




 
NVAL HEALTHCARE SYSTEMS, INC.
         
By:
/s/ Mitchell Goodman
   
Name:
Mitchell Goodman
   
Title:
Senior Vice President, General Counsel and Secretary




--------------------------------------------------------------------------------

 
INTERNATIONAL VISION ASSOCIATES, LTD.
         
By:
/s/ Mitchell Goodman
   
Name:
Mitchell Goodman
   
Title:
Senior Vice President, General Counsel and Secretary




--------------------------------------------------------------------------------

 
Agreed and Consented to by:
        
GOLDMAN SACHS BANK USA, as Administrative Agent and Collateral Agent
         
By:
./s/ Thomas M. Manning
   
Name:
Thomas M. Manning
   
Title:
Authorized Signatory




--------------------------------------------------------------------------------